Name: Council Regulation (EC) No 3379/94 of 22 December 1994 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  beverages and sugar;  agricultural activity
 Date Published: nan

 31 . 12. 94 Official Journal of the European Communities No L 366/3 COUNCIL REGULATION (EC) No 3379/94 of 22 December 1994 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the 1994 Act of Accession, Having regard to the proposal from the Commission, Whereas Austria has undertaken under the GATT to open tariff quotas for certain products; whereas those undertakings must be renegotiated as a result of its accession to the Community; Whereas, however, maintenance of the tariff quotas resulting from the undertakings should be guaranteed temporarily; whereas, therefore, it is necessary to open autonomous Community tariff quotas taking account of the undertakings, without prejudice to the results of negotiations under the GATT following the accession of the new Member States, HAS ADOPTED THIS REGULATION: Article 1 Without prejudice to the import arrangements in the Community applicable to certain agricultural products pursuant to agreements concluded between the Com ­ munity and Bulgaria, the Czech Republic , the Slovak Republic, Hungary, Poland and Romania, existing Community tariff quotas shall be increased or, as necessary, new Community tariff quotas shall be opened autonomously in accordance with Annexes I and II to this Regulation. Whereas, under the Europe Agreements, the Interim Agreements and the Free Trade Agreements between the Community of the one part, and Bulgaria, the Czech Republic, the Slovak Republic, Hungary, Poland and Romania of the other part (hereinafter called 'third ¢ countries'), concessions regarding certain agricultural products have been granted to most of those countries ; Whereas, as a result of the accession of Austria, Finland and Sweden, those concessions should be adjusted to take into account the arrangements for trade in agricultural products which existed between those States of the one part, and Bulgaria, the Czech Republic, the Slovak Republic, Hungary, Poland and Romania of the other part . Whereas to that end exploratory talks are in progress with those third countrieswith a view to the conclusion of additional protocols to the abovementioned agreements; Whereas, however, because of excessively tight dead- * lines, the additional protocols cannot enter into force on 1 January 1995; Whereas in these circumstances and pursuant to Articles 76, 102 and 128 of the Act of Accession, the Commission must adopt the measures required to remedy the situation; whereas, given the very short time remaining before the accession of the new Member States, thosemeasures must take the form of autonomous Community tariff quotas covering the conventional preferential tariff quotas applied by those States ; Whereas the new Member States must apply the import arrangements applicable in the Community with effect from 1 January 1995 ; Article 2 Autonomous Community tariff quotas shall be opened in accordance with Annex III . Article 3 Detailed rules of application for the products referred to in Annex I shall be adopted in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 806/68 of 27 June 1968 on the common organization of the market in beef and veal (*) or in the corresponding Articles of the other Regulations on the common organization of the markets concerned. 0) OJ No L 148, 28 . 6. 1968 , p. 24. Regulation as last amended by Regulation (EC) No 1096/94 (OJ No L 121 , 12. 5 . 1994, p. 9). No L 366/4 Official Journal of the European Communities 31 . 12 . 94 Article 4 Articles 2 to 7 of Regulation (EC) No 1798/94 (*) shall apply to the tariff quotas referred to in Annex II . shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 or in the corresponding Articles of the other Regulations on the common organizations of the markets concerned . 2. With regard to beer, the detailed rules shall be the same as those adopted in accordance with the procedure laid down in Article 16 ofRegulation (EC) No 3448/93 (2) pursuant to the tariff concessions laid down in Protocol 3 to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Republic (3), of the other part. Article 5 1 . For the products referred to in Annex III other than beer the detailed rules , including any extensions, and in particular: (a) provisions guaranteeing the nature, provenance and origin of the product; (b) provisions relating to recognition of the documents attesting to the guarantees referred to in (a); and (c) conditions for the issuance and period of validity of import licences; Article 6 This Regulation shall enter into force on the date of entry into force of the 1994 Treaty of Accession . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER (2) Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from theprocessing of agricultural products (OJ No L 318, 20. 12. 1993, p. 8). (3 ) OJ No L 115, 30. 4. 1992, p. 2.( i ) OJ No L 189, 23 . 7. 1994, p. 1 . 31 . 12. 94 Official Journal of the European Communities No L 366/5 ANNEX I PREFERENTIAL TARIFF QUOTAS OPENED FOR 1995 HUNGARY CN code Description Conventional quotas (*) (in tonnes) Autonomous quotas (in tonnes) Rate of duty applicable 0201 Meat of bovine animals 6 200 550 40% of levy and duty 0202 ex 0203 Meat of domestic swine 28 000 100 40 % of levy 0204 Meat of sheep or goats 1 450 480 free 0207 10 51 Ducks not cut in pieces , fresh , chilled or frozen 910 3 000 40% of levy 0207 10 55 0207 10 59 0207 23 11 0207 23 19 ex 0207 39 55 Cuts of ducks , boneless, fresh , chilled or frozen ex 0207 43 15 ex 0207 39 73 Breasts and cuts thereof, of ducks , with bone in , ex 0207 43 53 fresh , chilled or frozen ex 0207 39 77 Legs and cuts thereof, of ducks, with bone in ex 0207 43 63 fresh , chilled or frozen 910 240 40 % of levy 16 100 1 500 40% of levy 0207 10 71 Geese not cut in pieces, fresh, chilled or frozen 0207 10 79 0207 23 51 0207 23 59 0207 39 53 Cuts of geese, fresh , or frozen 0207 39 61 0207 43 11 0207 43 23 ex 0207 39 65 Whole wings , with or without tips , of geese , ex 0207 43 31 fresh , chilled or frozen ex 0207 39 67 Backs , necks , backs with necks attached, rumps ex 0207 43 41 and wing tips, of"geese , fresh, chilled or frozen 0207 39 71 Breasts and cuts thereof, of geese, fresh, chilled 0207 43 51 or frozen 0207 39 75 Legs and cuts thereof, of geese, fresh , chilled or 0207 43 61 frozen ex 0207 39 81 Goose paletots , fresh , chilled or frozen 0207 43 71 0207 50 90 Poultry livers , frozen, other than fatty livers of 100 50 % of levy geese or ducks ex 0406 90 86 Other cheese : Balaton, Cream White, Hajdu, 1 300(2) 500 40 % of levy ex 0406 90 87 Marvany, Ovari , Pannonia , Trappista ex 0406 90 88 1601 00 91 Sausages, dry or for spreading, uncooked 5 600 610 40 % of levy No L 366/6 Official Journal of the European Communities 31.12.94 CN code Description Conventional quotas (x) ( in tonnes) Autonomous quotas (in tonnes) Rate of duty applicable 1602 41 10 Hams and cuts , thereof, of domestic swine 280 258 40% of levy 2309 10 Dog or cat food, put up for retail sale " 10 875 80 % (') Existing quotas opened under Community preferential agreements. (2) From 1 July 1994 to 30 June 1995 . POLAND CN code Description Conventional quotas (*) ( in tonnes) Autonomous quotas (in tonnes) Rate of duty applicable 0104 10 30 Sheep other than pure-bred breeding animals 0104 10 80 0104 20 10 Goats 0104 20 90 f 0204 Meat of sheep or goats 0201 Meat of bovine animals 0202 0207 23 11 Ducks not cut in pieces , frozen 0207 23 19 0207 23 51 Geese not cut in pieces , frozen 0207 23 59 Prepared meat of bovine animals , in airtight containers 1602 50 31  corned beef 1602 50 39  other 8 400 200 free 5 200 1 500 40% of levy and duty 1200 20 50% of levy 16100 280 50% of levy  440 13% (') Existing quotas opened under Community preferential agreements. ROMANIA CN code Description Conventional quotas ( 1 ) ( in tonnes) Autonomous quotas (in tonnes) Rate of duty applicable 0203 11 10 Carcases and half-carcases of domestic swine 12 640 100 40% of levy 0203 21 10 02Q7 23 51 Geese not cut in pieces , frozen 143 100 50% of levy 0207 23 59 1602 41 10 Hams and cuts thereof, of domestic swine 1514 224 50% of levy ( ») Existing quotas opened under Community preferential agreements. 31 . 12 . 94 Official Journal of the European Communities No L 366/7 BULGARIA CN code Description Conventional quotas 0) ( in tonnes) Autonomous quotas ( in tonnes) Rate of duty applicable 0207 23 11 Ducks not cut in pieces , frozen 130 25 50% of levy 020723 19 0207 23 51 Geese not cut in pieces , frozen 532 75 50% of levy 0207 23 59 ex 0406 90 Gheese other than of cows' milk  400 free (!) Existing quotas opened under Community preferential agreements . CZECH REPUBLIC CN code Description Conventional quotas ( 1 ) ( in tonnes) Autonomous quotas (in tonnes) Rate of duty applicable 0207 23 11 Ducks not cut in pieces, frozen 200 200 50% of levy 020723 19 1107 10 99 Malt not roasted, other than of wheat or in the 33 900 2 140 40% of levy form of flour 1602 41 10 Hams and cuts thereof, of domestic swine 455 220 40% of levy (!) Existing quotas under Community preferential agreements. SLOVAK REPUBLIC CN code Description Conventional quotas ( 1 ) (in tonnes) Autonomous quotas (in tonnes) Rate of duty applicable ¢ 0207 23 11 Ducks not cut in pieces , frozen 150 100 50% of levy 0207 23 19 1107 10 99 Malt not roasted , other than of wheat or in the 13 600 860 40% of levy form of flour (') Existing quotas opened under Community preferential agreements . No L 366/8 Official Journal of the European Communities 31 . 12. 94 ANNEX 11 PREFERENTIAL TARIFF QUOTAS OPENED FOR 1995 HUNGARY Order No CN code Description Conventional quotas ( ¢) (in tonnes) Autonomous quotas (in tonnes) Rate of duty applicable Poultry dried or smoked Other live plants Tomatoes, fresh or chilled , from 1 to 31 October Garlic White cabbages and red CEfbbages Chinese cabbages from 1 to 31 July Other edible roots Asparagus from 16 April to 15 June Cultivated mushrooms Mushrooms, excluding cultivated mush ­ rooms Sweet peppers Beans , frozen Other leguminous vegetables, frozen Asparagus frozen Other vegetables frozen Mixtures of vegetables, frozen Table grapes from 15 July to 31 October 17% 12% 6% free 10% 10% 12% 6,4 % free 3,6 % 7,2 % 7,2 % 7,2 % 7,2 % 12% 09.5501 ex 0210 90 20 ex 0210 90 80 09.5555 0602 99 09.5503 0702 00 40 09.5505 0703 20 00 09.5557 0704 90 10 ex 0704 90 90 09.5507 0706 90 90 09.5509 ex 0709 20 00 09.5133 0709 51 10 09.5553 0709 51 30 0709 51 50 0709 51 90 09.5139 0709 60 10 09.5143 0710 22 00 09.5145 0710 29 00 09.5149 0710 80 85 0710 80 95 09.5151 0710 90 00 09.5511 080610 30 0806 10 40 09.5159 0808 10 51 0808 10 53 0808 10 59 0808 10 61 0808 10 63 0808 10 69 0808 10 71 0808 10 73 0808 10 79 0808 10 92 0808 10 94 0808 10 98 09.5513 0808 20 09.5161 0809 10 1550 620 130 1560 142 880 250 2 120 186 1300 2 336 500 1930 784 480 480 770 2 600 1273 12 727 2 800 1400 14 000 1900 4200 1400 Apples other than cider apples from 1 January to 31 March (4) from 1 April to 30 June (5 ) from 1 to 31 July (5 ) from 1 August to 31 December (3 ) 3,2 % 2,4 % 2,4 % 5,6 % Pears and quinces 6,5 % 10%Apricots 31 . 12 . 94 Official Journal of the European Communities No L 366/9 Order No CN code Description Conventional quotas (') ( in tonnes) Autonomous quotas (in tonnes) Rate of duty applicable 150 750 210 1 190 1 100 1227 900 940 890 200 200 5 600 18 800 2 550 5 600 1300 09.5515 0809 20 29 Cherries other than sour cherries, from 0809 20 39 1 May to 15 July  0809 20 49 09.5163 0809 40 10 Plums (6) 0809 40 20 0809 40 30 0809 40 40 09.5517 ex 0810 Strawberries, raspberries ... and other berries, fresh (2) 09.5519 0811 10 90 Strawberries, frozen, not containing sugar or other sweetening matter (2) ex 0811 20 * Other berries , frozen, excluding cherries ex 0811 90 09.5547 1703 90 00 Molasses, other than cane molasses 09.5175 2001 10 00 Cucumbers and gherkins preserved by vinegar or acetic acid 09.5521 2005 40 00 Other vegetables preserved otherwise 2005 59 00 than by vinegar of acetic acid 09.5189 2007 10 10 Jellies homogenized preparationswith a sugar content exceeding 13 % by weight ex 2007 99 Sour cherry jam, strawberry jam and raspberry jam 09.5549 ex 2008 60 Cherries, not containing added spirits , whether or not containing added sugar (7)(2)  09.5203 2009 70 19 Apple juice, other 09.5205 Juice of any other single fruit or vegetable 2009 80 11 (8) 2009 80 19 2009 80 32 (8) 2009 80 33 (8) 2009 80 35 (8) 2009 80 36 2009 80 38 2009 80 50 (7) 2009 80 61 (7) 2009 80 63 (7) 2009 80 69 2009 80 71 (7) 2009 80 73 (7) 2009 80 79 (7) 2009 80 83 (7) 2009 80 84 (7) 2009 80 86 (7) 2009 80 88 (7) 2009 80 89 (7) 2009 80 95 2009 80 96 2009 80 97 2009 80 99 11% 3,2% 3,2 % 6 % min . ECU 3/100 kg 3,2 % free free free 8,8 % free 12 % 18% 16,8 % 16,8 % 16,8 % 8,4 % 8,4 % 16,8 % 16,8 % 16,8 % 9,6 % 9,6 % 9,6 % 10% 8,4 8,4 % 8,4 % 8,4 % 8,4 % 8,4 % 8,4 % 8,4 % 8,8 % 8,8 % 8,8 % 8,8 % (*) Existing quotas opened under Community preferential agreements. (2) Subject to minimum import price arrangements contained in the Annex hereto. (3) Minimum duty applicable: MIN ECU 2,4/100 kg net. (4) Minimum duty applicable: MIN ECU 2,3/100 kg net. (s) Minimum duty applicable: MIN ECU 1,4/100 kg net. (6) Minimum duty applicable: MIN ECU 3/100 kg net. C) Additional duty on sugar (AD S/Z) applicable in addition to the present rate of duty . (8) AGR is levied . No L 366/10 Official Journal of the European Communities 31 . 12 . 94 POLAND Order No CN code Description Conventional quotas (*) ( in tonnes) Autonomous quotas (in tonnes) Rate of duty applicable 09.5525 0205 00 Meat of horses, asses , mules or hinnies 09.5109 0703 10 19 Onions and shallots , fresh or chilled 09.5117 0704 10 10 Cauliflowers and headed broccoli from 15 April to 30 November 0704 10 90 Cauliflowers and headed broccoli from 1 December to 14 April 0704 20 00 Brussels sprouts 0704 90 10 White cabbages and red cabbages 0704 90 90 Other  09.5127 ex 0707 00 Cucumbers and gherkins , fresh or chilled , from 1 November to 15 May 09.5527 0709 40 00 Celery other than celeriac, fresh or chilled 09.5143 0710 22 00 Beans, frozen 09.5149 0710 80 95 Other vegetables, frozen 09.5519 0811 10 90 Strawberries , frozen not containing added sugar or other sweetening mat ­ ter (2) ex 0811 20 Other berries excluding cherries , frozen ex 0811 90 09.5175 2001 10 00 Cucumbers and gherkins , preserved by vinegar or acetic acid 09.5203 2009 70 19 Apple juice, other 700 400 750 190 100 700 400 3 400 200 300 free 4,8 % 6,8 % 4,8 % 6 % 6% 6 % 6,4 % 2% 7,2 % 7,2 % free 8,8 % 16,8 % 137 670 700 1400 12 500 34500 1 800 7 600 (*) Existing quotas opened under Community preferential agreements . (2) Subject to minimum import price arrangements contained in the Annex. ROMANIA Order No CN code Description Conventional quotas (') (in tonnes) Autonomous quotas (in tonnes) Rate of duty applicable 09.5525 0205 00 Meat of horses , asses , mules or hinnies 09.5541 0810 20 Raspberries, blackberries, mulberries and loganberries fresh (2) 0810 40 30 Fruit of vaccinium myrtillus 0810 40 50 Fruit of vaccinium macrocarpon and corymbosum 09.5543 0810 40 90 Other 09.5545 2003 10 20 Mushrooms of the genus Agaricus 2003 10 30 200 free 200 free 200 free 200 free 0) Existing quotas opened under Community preferential agreements. (2) Subject to minimum import price arrangements contained in the Annex hereto. 31 . 12. 94 Official Journal of the European Communities No L 366/11 BULGARIA Order No CN code Description Conventional quotas ( J ) (in tonnes) Autonomous quotas (in tonnes) Rate of duty applicable  200 free  400 free  200 free 2 070 100 8,8 % 300 free 09.5525 0205 00 Meat of horses , asses , mules or hinnies 09.5535 0810 20 Raspberries, blackberries , mulberries and loganberries , fresh (2) 0810 40 30 Fruit of vaccinium myrtillus 0810 40 50 Fruit of vaccinium macrocarpon and vaccinium corymbosum 0810 40 90 Other 09.5519 0811 10 90 Strawberries, frozen, not containing added sugar or other sweetening mat ­ ter ^) ex 0811 20 Other berries , excluding cherries , froz ­ ex 0811 90 en (2) ' 09.6279 2001 10 00 Cucumbers and gherkins, preserved by vinegar or acetic acid 09.5545 2003 10 20 Mushrooms of the genus Agaricus 2003 10 30 09.7001 ex 2204 10 Quality sparkting wine in containers holding 2 litres or less 09.7003 ex 220421 Quality wine in containers holding 2 litres or less , other than sparkling wine 1100 hi 100 hi 40% of duty 247 200 hi 200 hi 40 % of duty (') Existing quotas opened under Community preferential agreements . (2) Subject to minimum import price arrangements contained in the Annex hereto. CZECH REPUBLIC Order No CN code Description Conventional quotas (*) ( in tonnes) Autonomous quotas (in tonnes) Rate of duty applicable 09.5531 0602 99 91 Flowering plants with buds or flowers , excluding cacti 09.5535 0810 20 Raspberries , blackberries, mulberries and loganberries , fresh (2) 0810 40 30 Fruit of vaccinium myrtillus 0810 40 50 Fruit of vaccinium macrocarpon and corymbosum 0810 40 90 Other 09.5537 2001 10 00 Cucumbers and gherkins preserved by vinegar or acetic acid 09.5539 2009 70 Apple juice 150 free 230 free 130 free 100 free (*) Existing quotas opened under Community preferential agreements. (2) Subject to minimuni import price arrangements contained in the Annex hereto. No L 366/12 Official Journal of the European Communities 31 . 12 . 94 SLOVAK REPUBLIC Order No CN code Description Conventional quotas ( in tonnes) Autonomous quotas (in tonnes) Rate of duty applicable 09.5535 0810 20 Raspberries , blackberries , mulberries and loganberries , fresh (2) 0810 40 30 Fruit of vaccinium myrtillus 0810 40 50 Fruit of vaccinium macrocarpon and corymbosum 0810 40 90 Other 09.5539 2009 70 Apple juice 120 free 100 free (*) Existing quotas opened under Community preferential agreements . (2) Subject to minimum import price arrangements contained in the Annex hereto. Annex to Annex 11 Minimum import price arrangement for certain soft fruit for processing 1 . For each country, minimum import prices are fixed for each marketing year for the following products : HUNGARY ex 0810 20 10 ex 0810 30 10 ex 0810 30 30 0811 10 90 0811 20 19 081120 31 081120 39 081120 51 Raspberries , for processing Blackcurrants , for processing Red currants , for processing Strawberries Raspberries Raspberries Blackcurrants Red currants POLAND 0811 10 90 0811 20 19 081120 31 081120 39 081120 51 Strawberries Raspberries Raspberries Blackcurrants Red currants ROMANIA ex 0810 20 10 Raspberries , for processing BULGARIA ex 0811 20 10 081120 31 081120 39 081120 51 Raspberries , for processing Raspberries Blackcurrants Red currants CZECH REPUBLIC AND SLOVAK REPUBLIC 0810 20 10 Raspberries 2. In case of non-respect of these minimum import prices , the Community may introduce measures ensuring that the minimum import price is respected for each consignment of the product concerned imported from any of the countries . 31 . 12. 94 Official Journal of the European Communities No L 366/13 ANNEX 111 AUTONOMOUS COMMUNITY TARIFF QUOTAS OPENED FROM 1 JANUARY TO 30 JUNE 1995 CN code Description Quantity Country of origin Rate of dutyapplicable ex 0201 30 High quality fresh, chilled or 200 tonnes 20 % ex 0202 20 frozen meat of bovine animals 1006 40 00 Broken rice intended for the pro- 326 tonnes Thailand free duction of foodstuffs under tariff heading 1901 10 ex 2309 10 Dog and cat food with a sugar 699 tonnes Hungary ex 2309 90 content of less than 40 % by 354 tonnes Switzerland 15 % weight, with a starch content of 28 tonnes other countries less than 40 % by weight and with a lactose content of less than 2 % by weight ex 2203 00 10 Beer made from malt, with an 389 hectolitres Czech Republic ECU 6,4/100 kg ex 2203 00 90 original malt content of less than (order No 09.5551) 20 % , in containers